COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-05-276-CV





IN RE JO ANN GEURIN PETTUS	RELATORS

AND SOUTHERN BLEACHER COMPANY





------------

ORIGINAL PROCEEDING

------------

MEMORANDUM OPINION
(footnote: 1)
------------

The court has considered relators’ petition for writ of mandamus and emergency motion to stay and is of the opinion that relief should be denied.  Accordingly, relators’ petition for writ of mandamus and emergency motion to stay are denied.

Relators shall pay all costs of this original proceeding, for which let execution issue.

PER CURIAM





PANEL B:  WALKER, HOLMAN and MCCOY, JJ.



DELIVERED: August 1, 2005

FOOTNOTES
1:See
 
Tex. R. App. P. 47.4.